Quinn, Chief Judge
(dissenting):
As the majority indicate, the trial judge must determine the necessity for further inquiry into accused’s sanity. However, the failure of the judge “to intrude the insanity defense on . . . [his] own initiative” is not reversible error when the accused and his counsel are affirmatively opposed to the inquiry and desire to enter a plea of guilty and the evidence of insanity is equivocal. Cross v United States, 389 F2d 957, 960 (CA DC Cir) (1968). I conclude, therefore, that in the circumstances of this case the military judge committed no error, and that the pleas of guilty were providently entered.
So far as the sentence instructions are concerned, I perceive no prejudice in the procedure adopted by the judge and both counsel. See my dissent in United States v Pryor, 19 USCMA 279, 41 CMR 279 (1970). I am confirmed in my opinion by the fact that the sentence adjudged by the court-martial was less than that proposed by the accused in the pretrial agreement with the convening authority. I would, therefore, affirm the decision of the United States Army Court of Military Review.